IN THE SUPREME COURT OF THE STATE OF NEVADA


RICHARD ALLEN HIGHTOWER,                               No. 83369
                  Appellant,
              vs.
THE STATE OF NEVADA,                                       FILED
                         Respondent.
                                                           DEC 0 3 2021
                                                                  A. BROWN
                                                                 PREME OURT

                                                            DEPUTY CLERK
                     ORDER DISMISSING APPEAL

            This is an appeal from a judgment of conviction. Third Judicial
District Court, Lyon County; Leon Aberasturi, Judge.
            Appellant's counsel has filed a notice of withdrawal of this
appeal. Counsel advises this court that she has informed appellant of the
legal effects and consequences of voluntarily withdrawing this appeal.
Having been so informed. appellant consents to a voluntary dismissal of this
appeal. Cause appearing, this court
            ORDERS this appeal DISMISSED.1




                         arraguirre


    ,40                   ,J                                          , J.
Stiglich                                  Silver




     'Because no remittitur will issue in this matter, see NRAP 42(b), the
one-year period for filing a post-conviction habeas corpus petition under
NRS 34.726(1) shall commence to run from the date of this order.
                   cc:   Hon. Leon Aberasturi, District Judge
                         Walther Law Offices, PLLC
                         Attorney General/Carson City
                         Lyon County District Attorney
                         Third District Court Clerk




SUPREME COURT
      OF
    NEVADA


(0) 1947A 448#1.
                                                      2